REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The restriction requirement between the species of figures 1, 3-5, 8, and 9, as set forth in the Office action mailed on March 22nd, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of March 22nd, 2019 is withdrawn.  Claims 7, 16, 18, and 19, directed to other than the chosen species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim or are not patentably different from an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-11, 13-19, 21, and 22, none of the closest prior art, such as Jo et al. (US 20150350802 A1) and Walsh et al. (US 20100303246 A1), expressly teaches or reasonably suggests, along with the other elements, applying a first virtualization filter to M of the N audio signals to provide a first virtualization filter output, wherein the first virtualization filter is based in part on a first transfer function characteristic, providing the intermediate virtualized audio information using the first virtualization filter output, and transmitting the intermediate virtualized audio information to a second virtualization processor circuit, wherein the second virtualization processor circuit is configured to generate further virtualized audio information by applying a second virtualization filter to one or more of the J audio signals, wherein the second virtualization filter is based in part on the same first transfer function characteristic, and wherein the first and second virtualization filters are different filters, wherein the first transfer function characteristic includes a combination of ipsilateral and contralateral head-related transfer functions for a virtual source in a manner as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654 

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654